DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/23/2021 has been entered.  Claims 1-20 remain pending in the application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 
Applicant states that support for the amendments can be found in the as-filed specification at least at paragraphs [0037], [0044], and [0048], and in FIGS. 4-7 (remarks, page 6).  Regarding the figures, the Examiner notes that FIGs. 4-7 show only inserts and cannot provide support for “the at least one interior surface [of the mold cavity] comprising at least one protrusion defining a location of at least one feature of the earth-boring downhole tool to be formed therein” or “engaging the at least one insert with the mold such that the at least a portion of the at least one protrusion is received within the at least one opening.”  
The Examiner has reviewed the as-filed specification at least at paragraphs [0037], [0044], and [0048].  
Paragraph [0037] states that the mold cavity 136 may be formed with recesses located and configured to define the plurality of blades 116 of the resulting bit body 102 of FIG. 1, and that other various features of the resulting bit body 102, such as cutting element pockets 112, and/or internal fluid passageways may also be formed by shaping the mold cavity 136 and/or by positioning various temporary displacement materials within interior portions of the mold cavity 136.  Paragraph [0037] does not describe in 
Paragraph [0044] states that the inserts 130 may have complex three dimensional shapes defining openings or holes 132 that define locations where cutting elements 110, Nozzle inserts 114, gage wear plugs 122, wear knots 120, or other elements may be placed into the blades 116 of bit bodies 102 of FIG. 1.  Paragraph [0044] does not describe in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the limitation “the at least one interior surface [of the mold cavity] comprising at least one protrusion defining a location of at least one feature of the earth-boring downhole tool to be formed therein,” the limitation “a surface of the at least one insert defining at least one opening to receive at least a portion of the at least one protrusion,” or the limitation “engaging the at least one insert with the mold such that the at least a portion of the at least one protrusion is received within the at least one opening.”  Paragraph [0044] is silent regarding features of the mold cavity.  Openings or holes 132 in the inserts are designed for placement of cutting 
Paragraph [0048] states that the inserts 130 may include surfaces that define cutting element pockets 113 such that, after the particle-matrix composite bit body is formed in the mold 138 (FIG. 3), cutting elements 110 may be secured within the cutting element pockets 112 in the hardfacing insert 130 on the surfaces of a blades 116, as illustrated in FIG. 8. In some embodiments, the inserts 130 may be configured with surfaces defining holes 132, cutouts or other shapes corresponding with desired exterior features of a resulting particle-matrix composite bit body.  Paragraph [0048] does not describe in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the limitation “the at least one interior surface [of the mold cavity] comprising at least one protrusion defining a location of at least one feature of the earth-boring downhole tool to be formed therein,” the limitation “a surface of the at least one insert defining at least one opening to receive at least a portion of the at least one protrusion,” or the limitation “engaging the at least one insert with the mold such that the at least a portion of the at least one protrusion is received within the at least one opening.”  Paragraph [0048] is silent regarding features of the mold cavity.  Openings or pockets 112,113 in the inserts are designed for placement of cutting elements 110, rather than for engaging a protrusion of an interior surface of the mold cavity.  Holes 132, cutouts or other shapes in the inserts are designed for desired exterior features of a resulting particle-matrix composite bit body, rather than for 
Claims 2-20 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the references are shown first in the sentence.  Limitations from the claims are shown within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1), in view of Miess (US 2016/0052108 A1).
Regarding claims 1 and 15-17, Cleboski teaches methods of forming such earth-boring tools (a method of forming a body of an earth-boring downhole tool; paragraph [0002]).  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, as shown in FIG. 11B (forming a mold comprising at least one interior surface defining a mold cavity within the mold, the mold cavity having a shape corresponding to a shape of the body of the earth-boring downhole tool to be formed therein; paragraph [0069]).  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (forming at least one insert using an additive manufacturing process; Cleboski claim 10).  Cleboski teaches that the strip 61 may include hard particles 63, which may or may not be characterized as superabrasive particles, bound together by, for example, an organic binder 62 (the at least one insert comprising particles of hard-phase material 
Cleboski is silent regarding: the at least one interior surface comprising at least one protrusion defining a location of at least one feature of the earth-boring downhole tool to be formed therein, a surface of the at least one insert defining at least one opening to receive at least a portion of the at least one protrusion, and engaging the at least one insert with the mold such that the at least a portion of the at least one protrusion is received within the at least one opening.  
Miess is similarly concerned with earth-boring tools or drilling tools, including, for example, core bits, roller-cone bits, fixed-cutter bits, eccentric bits, bicenter bits, reamers, reamer wings, or any other downhole tool including superabrasive compacts, without limitation (paragraph [0114]).  Miess teaches that the disclosed PCD (polycrystalline diamond) bodies and/or PDCs may be used in wire dies, bearings, artificial joints, inserts, cutting elements, and heat sinks (paragraph [0115]).  Miess teaches that the mold 600 f may include one or more alignment recesses 638 f formed therein. The alignment recesses 638 f may be positioned on the interior surface of a mold cavity 634 f and extend inwardly from 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add alignment protrusions and recesses to the mold and inserts of Cleboski, as taught by Miess to improve alignment.  
Miess teaches that the mold has an alignment recess and the insert has an alignment protrusion, which is the opposite of the claimed limitations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective 
Regarding claim 2, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (claim 10).  Cleboski is silent regarding the machine used for rapid prototyping.  Miess teaches creating a part having positive dimensions such as by wax printing or rapid prototyping machines (paragraph [0077]).  Miess teaches that 3-D printing a metal can in the shape of a positive form of a substrate having PCD portions thereon, and that 3-D printing (e.g., laser sintering, metal sintering) of metals and refractory metals may be achieved by using a suitable 3-D metal printer, such as, but not limited to those available from 3D Systems Corp. of U.S.A, EOS GmbH of Germany, Arcam AB of Sweden, or ExOne Co. of the U.S.A. and Japan (paragraph [0102]).  
Regarding claim 4, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the binder 62 can include, for example, aqueous and gelation polymers or inorganic polymers (paragraph [0042]).  
Regarding claim 5, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that adhesive 66 may be provided over a strip 61 (paragraph [0060]).  
Regarding claims 6, 8, 12, and 18-19, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the interior 104 of the bit crown mold 
Regarding claim 7, modified Cleboski teaches the method of claim 6 as stated above.  Cleboski teaches that each aperture 54 may have a diameter that is slightly larger than the average diameter of superabrasive particles 71, but less than two times the average diameter of the superabrasive particles (paragraph [0049]).  
Regarding claims 9-11, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the mesh size of the superabrasive particles 71 may be, for example, from +20 ASTM (American Society for Testing and Materials) to −400 ASTM (paragraph [0049]).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).  
Regarding claim 13, modified Cleboski teaches the method of claim 12 as stated above.  Cleboski teaches that the conventional infiltrant material 107, such as a copper or copper-nickel alloy or a high melting-point non-metallic binder, such as a glass-based material, may be employed to infiltrate the inserts 91 and the rest of the bit body (paragraph [0073]).  
Regarding claim 14, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski FIGs. 11A-11C show a non-planar interface between the at least one insert and a remainder of the body of the earth-boring downhole tool.  
Regarding claim 20, modified Cleboski teaches the method of claim 1 as stated above.  Cleboski is silent regarding the dimensions of the body or the inserts.  Miess teaches that the cutting elements 100, 200 a or 200 b, or 300 may have a substrate 102, 202, or 302 exhibiting any selected diameter or other lateral dimension, such as by way of non-limiting example, about 500 μm or more, about 1 mm to about 5 cm, about 5 mm to about 3 cm, about 1 cm to about 2 cm (paragraph [0056]).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleboski et al. (US 2012/0005966 A1) and Miess (US 2016/0052108 A1) as applied to claim 1 above, and further in view of Griffo (US 20050115743 A1).  
Regarding claim 3, modified Cleboski teaches the method of claim 1 as stated above.  
Cleboski and Miess are silent regarding providing fibers in the binder material of the at least one insert.  
Griffo is similarly concerned with inserts in roller cone rock bits, hammer bits and drag bits used for subterranean drilling and the like (paragraph [0026]).  Griffo teaches that cemented tungsten carbide often exhibits gross brittle fracture during more demanding applications, which may lead to catastrophic failure (paragraph [0027]).  Griffo teaches that the multi-material phase component 16 comprises a core 20 of tungsten carbide and cobalt powder surrounded by a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of Cleboski to include fibers, as taught by Griffo to increase the toughness of the composite and reduce gross brittle fracture during more demanding applications, which may lead to catastrophic failure.  

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.  Regarding Cleboski, Applicant argues that Cleboski does not appear to teach or suggest "forming a mold comprising at least one interior surface defining a mold cavity within the mold... the at least one interior surface comprising at least one protrusion defining a location of at least one feature of the earth-boring downhole tool to be formed therein," as recited in amended claim 1 (remarks, page 7).  Applicant argues that Miess does not resolve the deficiencies of Cleboski in this regard (remarks, page 8).  Applicant further argues that Miess also does not teach or suggest "forming a mold .  
Applicant argues that claim 20 is further allowable because Cleboski and Miess, alone or in combination, do not teach or suggest "after formation of the body of the earth-boring downhole tool, the at least one insert exhibits dimensions within five-millimeters of intended design dimensions for the at least one insert in the body of the earth-boring downhole tool" (remarks, page 9).  Applicant argues that a cutting element substrate having a diameter or other lateral dimension smaller than 5 mm does not necessarily mean that the cutting element substrate exhibits dimensions within five-millimeters of intended design dimension of that substrate (remarks, page 9).  This is not found convincing because the cutting elements 100, 200 a or 200 b, or 300 may have a substrate 102, 202, or 302 exhibiting any selected diameter or other lateral .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733